DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanner et al. (US 2012/0221269 A1) in view of Tabatowski-Bush (US 2015/0346257 A1).
Regarding claim 1, Wanner et al. discloses a method of fault prediction in an electrified vehicle, comprising the steps of measuring first and second leakage-related currents (Thru Rtp, Rtn) for first and second buses (12, 18) connected to a DC source (14) by sequentially connecting (S1, S2) each bus to ground (20); estimating each of a positive bus leakage resistance (Rleakp) and a negative bus leakage resistance (Rleakn) 
Wanner et al. does not explicitly disclose the step of selecting a larger one of the estimated bus leakage resistances as an estimated balanced leakage resistance; and predicting a failure of a device connected to the buses and creating the balanced leakage resistance according to predetermined decreases in the estimated balanced leakage resistance over time.  
Tabatowski-Bush discloses a system similar to that of Wanner et al. and further discloses the step of selecting a larger one (Step 54) of the estimated bus leakage resistances as an estimated balanced leakage resistance; and predicting a failure of a device (Step 56) connected to the buses and creating the balanced leakage resistance according to predetermined decreases in the estimated balanced leakage resistance over time (Step 58).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the step of selecting a larger one of the estimated bus leakage resistances as an estimated balanced leakage resistance; and predicting a failure of a device connected to the buses and creating the balanced leakage resistance according to predetermined decreases in the estimated balanced leakage resistance over time, as taught by Tabatowski-Bush into the system of Wanner et al. because it is a matter of design choice to process the calculation.
Regarding claim 2, the only difference between Wanner et al. and Tabatowski-Bush and the claimed invention is that the claimed invention recites the formula of the unbal) is the absolute values of the product of resistance leakage of the positive bus time the resistance leakage of the negative bus over the different of resistance leakage positive.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate a formula such as the one in the claim to calculate the resistance of the unbalance into the system of Wanner et al. and Tabatowski-Bush because it is a matter of facilitate the calculation and involves only routine.
Regarding claim 3, Wanner et al. does not discloses the step of comparing the estimated balanced leakage resistance to a predetermined threshold; and   generating a predicted failure notification in response to the balanced leakage resistance falling below the predetermined threshold.  
Tabatowski-Bush discloses a system similar to that of Wanner et al. and further discloses comparing the estimated balanced leakage resistance to a predetermined threshold (Step 54); and generating (Step 56)a predicted failure notification in response to the balanced leakage resistance falling (Step 58) below the predetermined threshold.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
February 10, 2021